DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7, the phrase “workpieces wile compensating” should be changed to - - workpieces while compensating - -.
.  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a set of like work pieces" in claims 1, 4 and 6 is a relative term which
renders the claims indefinite. The term itself is not defined by the claim, the specification
does not clearly expressed as to what the term “a set of like work pieces” is related to, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining the term “a set of like work pieces” is
considered to be similar workpieces.
The term "an identified unit" in claims 1, 4 and 6 is a relative term which
renders the claims indefinite. The term itself is not defined by the claim, the specification
does not clearly expressed as to what the term “an identified unit” is related to, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining the term “an identified unit” is
considered to be just another workpiece.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vukkadala et al. [US 20130089935 A1, hereafter Vukkadala].
As per Claim 1, Vukkadala teaches a method comprising: 
measuring multiple features (acquiring a wafer shape value at each of a plurality of points) on a set of like work pieces (wafer) to acquire measurement data; 
generating a set of functions, derived from the measurement data, that characterize distortions of the workpieces from the set (generating a wafer shape change value); and 
applying the set of functions to characterize distortions of one or more workpieces to be processed (utilizing the acquired wafer shape value (calculating a set of process tool correctables utilizing the generated set of slope of shape change values); and 
processing the one or more workpieces wile compensating the distortion thereof using the set of functions (Para 9-12 and 50, wherein providing process control to one or more process tools based on the generated one or more residual slope shape change metrics).
As per Claim 2, Vukkadala teaches a method according to claim 1, further comprising processing the one or more workpieces while compensating for the characterization of the one or more workpieces (Para 81).
As per Claim 4, Vukkadala teaches a method according to claim 2, wherein the measuring includes measuring a spatial profile of a workpiece from the set of like workpieces, and wherein applying includes defining an approximated spatial profile of a workpiece (Para 40).
As per Claim 6, Vukkadala teaches a method according to claim 1, wherein the measuring includes: with a shape-profiling tool and for each workpiece from the set of like workpieces, measuring a corresponding spatial profile at M spatial locations across said workpiece to determine a measured spatial profile (Para 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukkadala, in view of Johnson et al. [US 20110014774 A1, hereafter Johnson].
As per Claim 3, Vukkadala teaches a method according to claim 2.
Vukkadala does not explicitly teach wherein the processing includes bonding a workpiece from the one or more workpieces to an identified unit.
Johnson teaches an improved apparatus for temporary semiconductor wafer bonding and debonding, and more particularly to an industrial-scale temporary wafer bonding apparatus that comprises various temporary wafer bonding and debonding capabilities (Para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a bonding system as claimed in order to improve device fabrication and safe processing and wafer.
As per Claims 8 and 9, Vukkadala teaches a system comprising: 
at least one of a lithographic exposure tool having an optical projection system (Para 36); 
a spatial profiling tool (Para 40); 
programmable electronic circuitry in operable communication with at least one of the lithographic exposure tool and the spatial profiling tool (Para 47); and 
tangible, non-transient storage memory in electronic communication with said circuitry, the memory having thereon program code configured to cause the circuitry to determine spatial profiles of precision workpieces processed with the exposure tool in the same precision process by at least: 
a) determining customized basis functions by assessing data representing the precision workpieces with a precision process analysis technique; 
b) causing the spatial profiling tool to measure, for every precision workpiece from said set, a corresponding spatial profile of a precision workpiece at m spatial locations across said precision workpiece to define measured spatial profiles of the precision workpieces; and 
c) defining an approximated spatial profile for each of the precision workpieces by fitting said measured spatial profiles with a combination of the customized basis spatial functions (Para 9-12 and 50-54).
Vukkadala does not explicitly teach a precision workpiece bonding apparatus; wherein bonding first and second precision workpieces, approximated spatial profiles for which have been defined, in the precision workpiece bonding apparatus.
Johnson teaches an improved apparatus for temporary semiconductor wafer bonding and debonding, and more particularly to an industrial-scale temporary wafer bonding apparatus that comprises various temporary wafer bonding and debonding capabilities (Para 2).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a bonding system as claimed in order to improve device fabrication and safe processing and wafer.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukkadala as applied in claim 4 above, in view of Kaneko et al. [US 20110013165 A1, hereafter Kaneko].
As per Claim 5, Vukkadala teaches a method according to claim 4.
Vukkadala does not explicitly teach wherein the measuring includes simultaneously measuring the workpiece with multiple sensors.
Kaneko teaches wherein the measuring includes simultaneously measuring the workpiece with multiple sensors (See fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate multiple measurement sensors in order to improve accuracy of measurement result.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vukkadala as applied in claim 1 above, in view of Veldman et al. [US 20140347666 A1, hereafter Veldman].
As per Claim 7, Vukkadala teaches a method according to claim 1.
Vukkadala does not explicitly teach wherein the generating includes defining, with the use of a Principal Component Analysis (PCA) technique, a pre-determined number of basis spatial functions, a combination of which approximates the measured spatial profile.
Veldman teaches use of a Principal Component Analysis (PCA) technique, a pre-determined number of basis spatial functions, a combination of which approximates the measured spatial profile (Para 80 and 81).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to use a Principal Component Analysis (PCA) technique in order to improve accuracy of measurement result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882